Staples, J.,
concurring.
I concur in the conclusion reached in the opinion of the court that the judgment appealed from should be reversed and the warrant against the defendant dismissed. I would base this conclusion, however, solely upon the invalidity of the ordinance as an unlawful delegation of power to the Director of Public Safety, in that the granting of the permits referred to in the opinion is left to the uncontrolled discretion of the Director without prescribing any standards or limitations by which he shall be guided. This ground alone is sufficient to support the conclusion reached and renders it unnecessary to decide the question of the rights of the defendant under the provisions of the Constitution of the United States relating to the exercise of the rights of free speech and freedom of the press. It is my view that the decision of the court as to rights of a person to use the streets of a municipality by virtue of said constitutional provisions operates as an unjustified restriction upon the powers of the State and its municipalities. Since it is un*428necessary to decide this constitutional question, I think we should refrain from its consideration in this case, particularly in view of the fact that the State is not a party and we have not had the benefit of any expression from the Attorney General with respect thereto.